 936DECISIONS OF NA1.T01TAL 'LABOR RELATIONS BOARD',GriffinWheel CompanyandUnited- -Steelvvorkers of America,AFL-CIO,PetitionerandInternational Brotherhood of Elec-tricalWorkers,Local477,AFL-CIO.Case No. 21 r RC .1850.-,November 4,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the Nationallabor Relations Act, a hearing was held before Fred W. Davis, hear-ing officer. The hearing officer's rulings made at the hearing are free-from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardias delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent; certain-employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9,(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Employer, a Delaware corporation, is engaged in the manu-facture of railroad car wheels in various locations throughout the'United States.Only its plant in Colton, California, is involved in.this proceeding.The Colton plant has been in operation since April18,1957.There is no history of collective bargaining for the employeesAt the Colton plant.The Petitioner here seeks to represent all the plant's production.and maintenance employees.The Intervenor seeks to represent onlythe plant's electricians, herein called the electricians, asserting thatthey are skilled craftsmen.The Employer agrees that the unit soughtby the Petitioner is appropriate.The Employer and the Petitionercontend that the unit sought by the Intervenor is inappropriate. Thus,-the only issue presented is the appropriateness of the electrician unit.The only electricians' employed by the Employer are 6 "electronicelectricians," who constitute a segment of the Employer's maintenance-department, which is composed of approximately 23 employees.Theelectricians are under the supervision of the maintenance departmentforeman, who also supervises all other maintenance employees and-the yard crew.On the second shift the electricians are supervised bythe foremen of the molding and melting departments.1 Tlie-Employer's table of organization lists a classification called "electricians B."How--ever, at the present time thereare no employees in this classification.119 NLRB No. 45. GRIFFIN WHEEL COMPANY337'The primary function of the electricians is to inspect, maintain, andrepair all electrical equipment and apparatus in the plant.TheEmployer's production operation consists of an integrated produc-tion line which is completely automatic, requiring the use of varioustypes of electrical equipment.Approximately 20 pieces of such equip-ment are electronically controlled, and utilize tubes, condensers, re-sistors, and related equipment.The electricians service the electronicequipment and perform minor mechanical repairs on the electricalequipment. In addition to this electrical and mechanical work, theelectricians regularly work on electrically controlled hydraulic equip-ment and do some welding and drilling, which is incidental to theirother duties, and is also performed by other employees.The elec-tricians work mostly in the production area, in and around the pro-duction line, where the electrical equipment is located.Most of thetime the electricians work in close relationship with all other em-ployees in the plant.However, they have a workbench located in thecompressor room where they make small repairs on limit switches,relays, and thermocouples used in taking temperatures of metals.The electricians do not perform any rewind work on electricalmotors, coils, or transformers, nor do they work on electric magnetsor large transformers.The record does not indicate whether or notthe electricians are qualified to perform this type work, but in eithercase, this latter work is contracted out to independent contractors.The Employer estimated that the electricians spend approximately35 percent of their time on straight electrical work, 35 percent onelectronic work, 15 percent on hydraulic work, and 15 percent onmechanical work.Electricians called as witnesses for the Intervenor:stated that approximately 50 percent of their time is spent on auto-matic (electronic) electrical equipment, 25 percent on hydraulicwork, and 25 percent on miscellaneous work of which 10 percentwould be nonelectrical.These witnesses stated that the hydraulicequipment is controlled by electrical magnets and that their work onthis hydraulic equipment constitutes electrical maintenance and repair.The Employer does not maintain an apprenticeship program, buthires its electricians on the basis of their electrical knowledge and-past experience.At the present there is no clearly defined system ofprogression for electricians.The record shows that several of themen status is not essential for employment as an electrician, the elec--tricianswho testified stated that during their interview they were:asked if they were journeymen electricians.Since the plant beganitsoperation, one employee has been transferred from mechanicalrepairman to electrician.All employees work substantially the samehours and have the same fringe benefits and working conditions.476321-58-vol. 119-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the foregoing, particularlyin view ofthe fact that the.electriciansare highly skilled employeesand spend approximately90 percentof their timeperforming electrical functions, the fact thatseveral ofthe electricians are journeymen,and notwithstanding the.lack of an apprenticeshipprogram,in view ofthe Employer's practice.of hiring electricians on the basis of their electricalknowledge and:past experience, we find that the electriciansmay constitute a unitappropriate for separate representation if they sodesire.2In view of our determination that the electriciansmay constitute.a separate unit if theyso desire,and as a productionand maintenanceunit is a normal unit appropriate for purposesof collective.bargaining, we shall make no final unit determination at this time,but shall direct separate elections by secret ballot among the following_employees at the Employer's Colton, California, plant.,(a)All production and maintenance employees, excludingoffice.clerical employees, inspectors,all electricians(group (b) ), profes-sional employees, guards, watchmen, and all supervisors as defined in:the Act.(b)All electricians, including electronic electricians, and helpers,and excluding all other employees and all supervisors; as defined inithe Act.If a majority of the employees in voting group (b)' vote for theIntervenor, those employees will be taken to have indicated their-desire to constitute a separate bargaining unit, and the Regional Di-rector conducting the election is hereby instructed to issue a certifi--catioll of representatives to the Intervenor for such. unit,, which, the.Board under the circumstances finds to be appropriate for purposes;of collective bargaining.If, in those circumstances,, a majority ofthe employees in voting group (a) elect to be represented by the.Petitioner, then the Regional Director is instructedto issue acertifi--cation of representatives to the Petitioner for a separate unit ofproduction and maintenance employees, which the. Board under thecircumstances finds to be appropriate for purposes of collectivesbargaining.However, if a majority of the employees in voting- group (b) do,not vote for the Intervenor, such group will appropriately be inelucded in the same unit with the employees in voting group (a) and'their votes will be pooled with those in voting group (a) .3TheRegional Director conducting the election is instructed to issue a,2Bethlehem Pacific Coast Steel Corp.,Shipbuilding Division,San Francisco Yard,117.-NLRB 579 ;Lockheed Aircraft Corporation,111 NLRB 594, 597.3Westinghouse Electric Corporation,108 NLRB 556, 561,footnote.14;:San Manuel:Copper Corporation,116 NLRB 1153, 1160, footnote 16.Pooled votes shag be tallied as,follows : Votes for the Intervenor shall be counted as valid votes, but neither for nor againstthe Petitioner.All other votes are to be accorded their face value,, whether. for represents--tion by the Petitioner or for no union. LOCAL 450339certification of representatives to the Petitioner if selected by a ma-jority of the employees in the pooled group, which the Board in suchcircumstances finds to be appropriate for purposes of collectivebargaining.[Text of Direction of Election omitted from publication.]Local 450, International Union of Operating Engineers, AFL-CIOandC.A. TurnerConstruction CompanyandHinote Elec-tric Company.Case No. 39-CD-923.November 5, 1957DECISION AND DETERMINATION OF DISPUTEThis proceeding arises under Section 10 (k) of the Act, which pro-vides that "Whenever it is charged that any person has engaged inan unfair labor practice within the meaning of paragraph (4) (D)of Section 8 (b), the Board is empowered and directed to hear anddetermine the dispute out of which such unfair labor practice shallhave arisen. . . ."On March 20, 1957, C. A. Turner Construction Company, hereincalled Turner, filed with the Regional Director for the SixteenthRegion a charge alleging that Local 450, International Union ofOperating Engineers, AFL-CIO, herein called the Engineers, hadengaged in and was engaging in certain activities proscribed by Sec-tion 8 (b) (4) (D) of the Act. It was alleged, in substance, that,on or about March 7, 1957, and thereafter, the Engineers induced andencouraged employees of various contractors to engage in a strikeor concerted refusal to work in the course of their employment withan object of forcing Hinote Electric Company, herein called Hinote,to assign the work of operating an A-frame winch truck used in theerection of an electrical substation for The Texas Company, at itsPort Arthur, Texas, refinery, to members of the Engineers insteadof to members of Local No. 479, International Brotherhood of Elec-tricalWorkers, AFL-CIO, herein called the Electricians.Thereafter, pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, the RegionalDirector investigated the charge and on March 28, 1957, duly issuedand served on all parties a notice of charge filed and notice of hear-ing.A hearing was held before Edwin Youngblood, hearing officer,on May 14 and 15 and June 4, 1957. All parties appeared at thehearing 1 and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidence bearing on the'The SoutheastTexas Chapter of the NationalElectrical Contractors Association,hereincalled the Intervenor,intervened at the hearing.119 NL14B No. 44.